 

 

Case 2:21-cr-20574-SFC-DRG ECF No. 1, PagelD.1 Filed 09/09/21 Page 1 of 12

Ir

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Case: 2:21-cr-20574

Judge: Cox, Sean F.

MJ: Grand, David R.
Plaintiff, Filed: 09-09-2021 At 03:52 PM

V. INDI USA VS BERRI (DP)

UNITED STATES OF AMERICA,

YOUSSEF BERRI, a/k/a JOE BERRI VIO: 18 U.S.C. § 1347

Defendant.
/

 

INDICTMENT
THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS
At all times relevant to this Indictment:
The Pharmacy
I. Wyoming Discount Pharmacy LLC (“Wyoming”) was a pharmacy and
Michigan limited liability company located at 18200 Wyoming St., Detroit,
Michigan 48221.
Defendant
2. Defendant YOUSSEF “JOE” BERRI, a resident of Wayne County,

Michigan, was the owner of Wyoming.

 
 

 

 

Case 2:21-cr-20574-SFC-DRG ECF No. 1, PagelD.2 Filed 09/09/21 Page 2 of 12

The Medicare and Medicaid Programs

3. The Medicare program (“Medicare”) was a federal health care program
providing benefits to persons who were 65 years of age or older or disabled.
Medicare was administered by the Centers for Medicare and Medicaid Services
(“CMS”), a federal agency under the United States Department of Health and
Human Services (“HHS”). Individuals who received benefits under Medicare were
referred to as Medicare “beneficiaries.”

4. Medicare covered different types of benefits and was separated into
different program “parts.” Medicare Part D subsidized the cost of prescription drugs
for Medicare beneficiaries in the United States. Generally, Medicare Part D covered
part or all of the costs of prescription drugs dispensed to a Medicare beneficiary if,
among other requirements, the prescription drugs were medically necessary and
ordered by a physician.

5. Physicians, pharmacies, and other health care providers that provided
medical services that were to be reimbursed by Medicare were referred to as
Medicare “providers.” To participate in Medicare, providers were required to submit
applications in which the providers agreed to comply with all Medicare-related
policies and procedures, rules, and regulations issued by CMS and its agents and

contractors, including those governing reimbursement, and furthermore, certified

 
 

 

Case 2:21-cr-20574-SFC-DRG ECF No. 1, PagelD.3 Filed 09/09/21 Page 3 of 12

that they would not knowingly present, or cause to be presented, false and fraudulent
claims.

6. If Medicare approved a provider’s application, Medicare assigned the
provider a Medicare “provider number,” (“NPI”) which was used for the processing
and payment of claims.

7. In order to receive Medicare Part D benefits, a beneficiary enrolled in
one of several Medicare drug plans. Medicare drug plans were operated by private
health care insurance companies approved by Medicare. Those companies were
often referred to as drug plan “sponsors.” A beneficiary in a Medicare drug plan
could fill a prescription at a pharmacy and use his or her plan to pay for some or all
of the prescription drugs.

8. Medicare, through CMS, compensated the Medicare drug plan sponsors
for providing prescription drug benefits to beneficiaries. Medicare paid the sponsors
a monthly fee for each Medicare beneficiary enrolled in the sponsors’ plans. Such
payments were called capitation fees. The capitation fee was adjusted periodically
based on various factors, including the beneficiary’s medical conditions. In addition,
in some cases where a sponsor’s expenses for a beneficiary’s prescription drugs
exceeded that beneficiary’s capitation fee, Medicare reimbursed the sponsor for a

portion of those additional expenses.

 
 

 

Case 2:21-cr-20574-SFC-DRG ECF No. 1, PagelD.4 Filed 09/09/21 Page 4 of 12

9. The Michigan Medicaid program (“Medicaid”) was a federal and state
funded health care program providing benefits to individuals and families who met
specified financial and other eligibility requirements, and certain other individuals
who lacked adequate resources to pay for medical care. CMS was responsible for
overseeing Medicaid in participating states, including Michigan. Individuals who
received benefits under Medicaid were referred to as Medicaid “beneficiaries.”

10. Medicaid covered the costs of certain medical services, products, and
benefits, including prescription drug benefits, for Medicaid beneficiaries. Generally,
Medicaid covered part or all of the costs of prescription drugs dispensed to a
Medicaid beneficiary if, among other requirements, the prescription drugs were
medically necessary and ordered by a physician.

11. Medicaid paid for covered services either through what was called
Medicaid “fee-for-service” or through Medicaid health plans.

12. Medicare, Medicare drug plan sponsors, Medicaid, and Medicaid
health plans were each a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b), and a “Federal health care program,” as defined
by Title 42, United States Code, Section 1320a-7b(f).

Pharmacy Benefit Managers
13. Pharmacy benefit managers (“PBMs”) managed prescription drug

benefits provided by Medicare, Medicare drug plan sponsors, Medicaid, and

 

 
 

 

 

 

Case 2:21-cr-20574-SFC-DRG ECF No. 1, PagelD.5 Filed 09/09/21 Page 5 of 12

Medicaid health plans. PBMs received, adjudicated, and paid claims on behalf of
the health care benefit programs.

14. Upon dispensing a prescription drug to a beneficiary, the pharmacy
submitted a claim, typically electronically, to the PBM acting on behalf of the
specific health care benefit program. The PBM, on behalf of the health care benefit
program, reimbursed the pharmacy, typically electronically, through direct deposits
into accounts held, and previously identified, by the pharmacy.

15. CVS Caremark, OptumRx, and Express Scripts were three of several
PBMs that managed prescription drug benefits for Medicare, Medicare drug plan
sponsors, Medicaid, and Medicaid health plans.

16. CVS Caremark and other PBMs maintained agreements stating that
pharmacies were allowed fourteen (14) days from the date of fill to submit claims
for reimbursement to PBMs. These agreements also stated that pharmacies were
allowed fourteen (14) days from the date of fill to reverse claims for medications

that were not dispensed.

COUNTS ONE AND TWO
Health Care Fraud
(18 U.S.C. §§ 1347 and 2)
YOUSSEF “JOE” BERRI

17. Paragraphs 1 through 16 of this Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

 

 
 

 

Case 2:21-cr-20574-SFC-DRG ECF No. 1, PagelD.6 Filed 09/09/21 Page 6 of 12

18. Beginning in or around October 2014, and continuing through at least
in or around May 2019, in Wayne County, in the Eastern District of Michigan, and
elsewhere, YOUSSEF “JOE” BERRI, as specified below, did knowingly and
willfully execute, and attempt to execute, a scheme and artifice to defraud health
care benefit programs affecting commerce, as defined in Title 18, United States
Code, Section 24(b), that is, Medicare, Medicare drug plan sponsors, Medicaid, and
Medicaid health plans, and to obtain, by means of materially false and fraudulent
pretenses, representations, and promises, money and property owned by, and under
the custody and control of, said health care benefit programs, in connection with the
delivery of and payment for health care benefits, items, and services.

Purpose of the Scheme and Artifice

19. Jt was the object and purpose of the scheme and artifice for YOUSSEF
“JOE” BERRI to unlawfully enrich himself by, among other things: (a) submitting,
and causing the submission of false and fraudulent claims to Medicare, Medicare
drug plan sponsors, Medicaid, and Medicaid health plans; (b) concealing, and
causing the concealment of, the submission of false and fraudulent claims to
Medicare, Medicare drug plan sponsors, Medicaid, and Medicaid health plans, and
the receipt and transfer of the proceeds of the fraud; and (c) diverting fraud proceeds

for his personal use and benefit.

 
 

 

 

Case 2:21-cr-20574-SFC-DRG ECF No. 1, PagelD.7 Filed 09/09/21 Page 7 of 12

The Scheme and Artifice

20. YOUSSEF “JOE” BERRI maintained an NPI for Wyoming to submit
claims to Medicare, Medicare drug plan sponsors, Medicaid, and Medicaid health
plans.

21. YOUSSEF “JOE” BERRI, on behalf of Wyoming, entered into
pharmacy provider agreements with Express Scripts, among other PBMs.

22. YOUSSEF “JOE” BERRI purchased medications, including Lantus
Injection 100/ML and Novolog Injection Flexpen, from certain pharmaceutical
wholesalers for the purpose of dispensing to beneficiaries.

23. YOUSSEF “JOE” BERRI submitted, and caused the submission of,
false and fraudulent claims to Medicare, Medicare drug plan sponsors, Medicaid,
and Medicaid health plans, on behalf of Wyoming for prescription drugs that were
not dispensed.

24. YOUSSEF “JOE” BERRI submitted, and caused the submission of,
false and fraudulent claims to Medicare, Medicare drug plan sponsors, Medicaid,
and Medicaid health plans on behalf of Wyoming, for drugs purportedly dispensed,
including Lantus Inj 100/ML and Novolog Inj Flexpen, in quantities that exceeded
the amount Wyoming actually purchased from pharmaceutical wholesalers.

25. YOUSSEF “JOE” BERRI failed to reverse claims for medications that

were not dispensed, which allowed Wyoming to maximize the amount of proceeds

 
Case 2:21-cr-20574-SFC-DRG ECF No. 1, PagelD.8 Filed 09/09/21 Page 8 of 12

obtained from Medicare, Medicare drug plan sponsors, Medicaid, and Medicaid
health plans.

26. YOUSSEF “JOE” BERRI submitted and caused to be submitted at least
$857,695.28 in false and fraudulent claims to Medicare, Medicare drug plan
sponsors, Medicaid, and Medicaid health plans on behalf of Wyoming.

27. YOUSSEF “JOE” BERRI personally profited from his participation in
the scheme by receiving fraud proceeds for his personal use and benefit.

Acts in Execution of the Scheme and Artifice

28. On or about the dates set forth below, in Wayne County, in the Eastern
District of Michigan, YOUSSEF “JOE” BERRI did knowingly and willfully
execute, and attempt to execute, a scheme and artifice to defraud Medicaid, in that
YOUSSEF “JOE” BERRI submitted and caused the submission of false and
fraudulent claims for payment and falsely represented that Wyoming provided
prescription medications to Medicaid beneficiaries, as described in Paragraphs 20 to
28 of this Indictment, as if they were dispensed to beneficiaries, but in fact never
were dispensed to those beneficiaries, with each execution set forth below forming

a separate count:

 

1 D.H. 3/19/2019

 

 

 

 
 

 

Case 2:21-cr-20574-SFC-DRG ECF No. 1, PagelD.9 Filed 09/09/21 Page 9 of 12

     

Novolog Inj

2 D.H. 3/19/2019
Flexpen

$571.01

Each in violation of Title 18, United States Code, Sections 1347 and 2.
CRIMINAL FORFEITURE ALLEGATIONS
(18 U.S.C. § 982(a)(7); 18 U.S.C. § 981(a)(1)(C) and
28 U.S.C. § 2461)

29. The allegations contained in Counts One and Two of this Indictment
are hereby realleged and incorporated by reference for the purpose of alleging
forfeiture pursuant to 18 U.S.C. §§ 981 and 982, and 28 U.S.C. § 2461.

30. Upon conviction of the violation alleged in Counts One and Two of this
Indictment, the convicted defendant shall forfeit to the United States (a) any
property, real or personal, that constitutes or is derived from proceeds obtained,
directly or indirectly, as a result of such violation, pursuant to 18 U.S.C. §
981(a)(1)(C) together with 28 U.S.C. § 2461, and (b) any property, real or personal,
that constitutes or is derived, directly or indirectly, from gross proceeds traceable to
the commission of the offense, pursuant to 18 U.S.C. § 982(a)(7).

31. Pursuant to 18 U.S.C. § 982(a)(7), upon conviction of any of the

violations alleged in Counts One and Two of this Indictment, the convicted

defendant shall forfeit to the United States any property, real or personal, that

 
 

 

Case 2:21-cr-20574-SFC-DRG ECF No. 1, PagelD.10 Filed 09/09/21 Page 10 of 12

constitutes or is derived, directly or indirectly, from gross proceeds traceable to the

commission of the offense(s).

32.

Substitute Assets: If the property described above as being subject to

forfeiture, as a result of any act or omission of the convicted defendant:

a.

b.

Cannot be located upon the exercise of due diligence;

Has been transferred or sold to, or deposited with, a third party;

Has been placed beyond the jurisdiction of the Court;

Has been substantially diminished in value; or

Has been commingled with other property that cannot be subdivided

without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as incorporated

by 18 U.S.C. § 982(b) and/or 28 U.S.C. § 2461, to seek to forfeit any other property

of such defendant up to the value of the forfeitable property described above.

33.

Money Judgment: Upon being convicted of violating any of the

offenses alleged in this Indictment, the convicted defendant shall be ordered to pay

the United States a sum of money equal to the total amount of proceeds the convicted

defendant obtained as a result of such violation(s).

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
Grand Jury Foreperson

10

 

 
 

 

 

Case 2:21-cr-20574-SFC-DRG ECF No. 1, PagelD.11

SAIMA S. MOHSIN
ACTING UNITED STATES ATTORNEY

JOSEPH S. BEEMSTERBOER
Acting Chief

Criminal Division, Fraud Section
U.S. Department of Justice

ALLAN J. MEDINA

Chief, Health Care Fraud Unit
Criminal Division, Fraud Section
U.S. Department of Justice

s/Regina R. McCullough
REGINA R. MCCULLOUGH
Chief, Health Care Fraud Unit
United States Attorney’s Office
Eastern District of Michigan

s/Shankar Ramamurthy

SHANKAR RAMAMURTHY

Trial Attorney

Criminal Division, Fraud Section

U.S. Department of Justice

211 W. Fort Street, Suite 2001

Detroit, MI 48226

Phone: (202) 924-5368

Email: shankar.ramamurthy@usdoj.gov

 

Dated: September 9, 2021

11

Filed 09/09/21 Page 11 of 12

 

 
 

 

Case 2:21-cr-20574-SFC-DRG ECF No. 1, PagelD.12 Filed 09/09/21 Page 12 of 12

 

United States District Court Criminal Case Cover Sheet | Case Number
Eastern District of Michigan

 

 

 

|
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 
     

Companion Case Number:

b)(4)1: Judge Assigned:

 

 

This may be a companion case based upon LCrR 57.10 (

 

 

[Ll ves No AUSA’s Initials:

 

Case Title: USA v. YOUSSEF BERRI

 

County where offense occurred : Wayne County, Michigan

 

| | Check One: Felony |_]Misdemeanor [ lPetty

¥_Indictment/ Information --- no prior complaint.

| Indictment/ Information ~-- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) {Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_|Invoives, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

YF
September 9, 2021 ; mt,
a

Date
Shankar Ramaherthy, Trial Attorney

211 West Fort Street, Detroit, MI 48226
Phone:(202) 924-5368

Fax: (313) 226-0816

E-Mail address: Shankar.Ramamurthy@usdoj.gov

Attorney Bar #: IL 6306790

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16

 
